DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 3/24/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1-3, 5, 8, 12, 16, and 18 have been amended.  Claim 15 has been cancelled. 
The objections to the specification have been withdrawn. 
The objections to claims 2 and 16 have been withdrawn. 
The rejections of claim 6, 7, 16, 19, and 20 under 35 U.S.C. § 112(b) are maintained, in modified form, as set forth below. 
The rejection of claim 15 under 35 U.S.C. § 112(b) has been rendered moot by the cancellation of that claim. 
The rejection of claim 18 under 35 U.S.C. § 112(b) has been withdrawn. 
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Applicant’s argument with respect to the 112(b) rejection of claim 6 is a mere conclusory statement, asserted without any presentation of evidence in support.  Based on the specification. Including the drawings which show no further connection with the intermediate register, it is not clear how “one of ordinary skill in the art would appreciate and understand how to access the stored data on the intermediate register 22 …” (Remarks, page 11, lines 1-2), or indeed, what would lead such an ordinarily skilled artisan to appreciate and understand how to access the stored data on the intermediate register, based on the evidence at hand (the specification and drawings) in view of Applicant’s arguments. 
Applicant asserts with respect to the 112(b) rejection of claim 7 that the drawings are “schematic”, and apparently believes that such assertion suffices to repair the deficiency of the specification to redefine “telescope” to mean a mere light collecting element, such as a single lens, or a pair of lenses with optical fibers interposed.  While the Office recognizes that Applicant can act as its own lexicographer, such recognition requires that Applicant explicitly redefine terms used outside their ordinarily understood, conventional meaning.  Please see the definition of “telescope” from Dictionary.com, listed in the attached PTO-892. 
Applicant asserts with respect to the 112(b) rejection of claim 16 that the drawings are “schematic”, and apparently believes that such assertion suffices to repair the deficiency of the specification to redefine “telescope” to mean a mere light collecting element, such as a single lens, or a pair of lenses with optical fibers interposed.  While the Office recognizes that Applicant can act as its own lexicographer, such recognition requires that Applicant explicitly redefine terms used outside their ordinarily understood, conventional meaning.  Please see the definition of “telescope” from Dictionary.com, listed in the attached PTO-892. 

Applicant’s disclosure and recitation of “telescope” is insufficient, where the drawings and specification support only a single lens; perhaps Applicant’s meaning is as a light collection element or a collimator.  Telescope literally means to see far, but a single lens is insufficient to provide this functionality.  Applicant’s meager disclosure of “a … telescope” based on depiction of a single lens is insufficient to support a monopoly in the claimed invention, if a patent were to issue on the instant claims, should another applicant/inventor to actually fully disclose and support a similar invention that comprises a receive telescope and/or a transmit telescope.
MPEP indicates the drawings are required “if necessary to understand the claimed invention”.  Since a telescope functions both to collimate and to magnify (and generally create an upright, not inverted, image of a viewed scene), the application remains deficient in its support of the claimed language of “a receive telescope” and “a transmit telescope” where only a single lens is shown in the drawings.

Claim 5 as originally filed included limitations in the alternative.  Amended claim 1 now recites just one of the alternatives, hence is narrower than claim 5 including the limitations of claim 1, as originally filed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “local resolution optical matrix sensor” (claim 1) and the synchronization device (claims 6 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites the feature “a local resolution optical matrix sensor” in lines 11-12 and “the local resolution matrix sensor” in line 13, however, the specification appears to use only the terms “matrix sensor” alone or “spatial resolution optical matrix sensor” (paragraph [0016], line 3) and “spatial resolution matrix sensor” (paragraph [0018], line 9). 

Claim Objections
Claim 19 is objected to because of the following informalities: 
Line 4: “sensor and” appears instead of “sensor, and”.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a local resolution optical matrix sensor” in lines 11-12 and “the local resolution matrix sensor” in line 13.  There is neither discussion of this limitation in the specification nor its illustration in the drawings.  It would appear that Applicant fails to possess the claimed invention.  Moreover, without any guidance from the Applicant, one of ordinary skill in the art would be unable to practice the claimed invention.  Dependent claims 2-7 and 16-20 recite dependence from claim 1, and therefore include all the limitations of claim 1, therefore also failing to satisfy the written description requirement. 
Claim 8 recites the limitation “wherein at least partially locally separated interferograms are produced to the pulses divided according to their frequency by means of an interferometer”; the sentence fragment “are produced to the pulses” cannot be parsed, and consequently the entire limitation cannot be parsed.  Nothing in the specification clarifies what “are produced to the pulses” means.  The claim fails the written description requirement since it appears that Applicant does not have possession of the claimed invention.  Moreover, without any guidance from the Applicant, one of ordinary skill in the art would be unable to practice the claimed invention.  Dependent claims 9-14 recite dependence from claim 8, and therefore include all the limitations of claim 8, therefore also failing to satisfy the written description requirement. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitation “a local resolution optical matrix sensor” in lines 11-12 and “the local resolution matrix sensor” in line 13.  There is neither discussion of this limitation in the specification nor its illustration in the drawings.  It would appear that Applicant fails to possess the claimed invention.  Moreover, without any guidance from the Applicant, one of ordinary skill in the art would be unable to practice the claimed invention.  Dependent claims 2-7 and 16-20 recite dependence from claim 1, and therefore include all the limitations of claim 1, therefore also failing to satisfy the enablement requirement. 
Claim 8 recites the limitation “wherein at least partially locally separated interferograms are produced to the pulses divided according to their frequency by means of an interferometer”; the sentence fragment “are produced to the pulses” cannot be parsed, and consequently the entire limitation cannot be parsed.  Nothing in the specification clarifies what “are produced to the pulses” means.  There is neither discussion of this limitation in the specification nor its illustration in the drawings.  Moreover, without any guidance from the Applicant, one of ordinary skill in the art would be unable to practice the claimed invention.  Dependent claims 9-14 recite dependence from claim 8, and therefore include all the limitations of claim 8, therefore also failing to satisfy the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the local resolution matrix sensor”" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites "wherein the receiver comprises at least one of an A/D converter for the conversion of signals from pixels of the matrix sensor, an intermediate register for buffering signals from pixels of the matrix sensor and a synchronization device at least one of for synchronizing readouts and for further processing signals to be assigned to different pulses over time of the received signals".  As best can be determined from the drawings (FIGS. 3, 5, 7, and 8) and description, the intermediate register 22 receives signals from the matrix sensor 36, and is otherwise connected only to ground. It cannot be determined how the buffering is to be accomplished, since it would not appear useful to read the signals back to the matrix sensor (which is a sensor, and not a further data processing element). 
Claim 7 recites "wherein the receiver comprises at least one of a receive telescope, and a light guide device for receiving radiation from different directions from the measurement object and for introduction into the dispersive element from different directions in different angles or at spatially displaced locations".  No telescope is shown in the drawings, only a sketch of a single lens 44 (FIGS. 3-5, 7-9).  From the specification it appears that item 44 is merely a light collector.  A telescope, per definition, is an optical device using lenses, mirrors, or both to observe distant objects (see “telescope,” Dictionary.com, PTO-892, attached). 
Claim 16 recites "wherein the laser transmitter, includes a master oscillator selected from a group consisting of a master oscillator including a plurality of lasers, a plurality of diode lasers of different wave length, a master laser that is directly modulatable in its wave length, a combination of a master laser and a downstream modulator for modulating a wave length of the master laser, at least one of at least one fiber laser and several optical amplifiers for amplifying a signal of the master oscillator, wherein the several optical amplifiers are selected from a group consisting of fiber lasers, fiber pre-amplifiers and fiber post-amplifiers, a frequency multiplier downstream of the amplifier or of the fiber laser, a transmission telescope, and a scanner for scanning an angular range with a radiation from the laser transmitter". No telescope is shown in the drawings, only a sketch of a single lens 48 (FIGS. 3-5, 7-9). 
Claim 19 recites "wherein the receiver comprises an A/D converter for the conversion of signals from pixels of the matrix sensor, an intermediate register for buffering signals from pixels of the matrix sensor and a synchronization device at least one of for synchronizing readouts and for further processing signals to be assigned to different pulses over time of the received signals".  As best can be determined from the drawings (FIGS. 3, 5, 7, and 8) and description, the intermediate register 22 receives signals from the matrix sensor 36, and is otherwise connected only to ground. It cannot be determined how the buffering is to be accomplished, since it would not appear useful to read the signals back to the matrix sensor (which is a sensor, and not a further data processing element). 
Claim 20 recites "wherein the receiver comprises a receive telescope, and a light guide device for receiving radiation from different directions from the measurement object and for introduction into the dispersive element from different directions in different angles or at spatially displaced locations".  No telescope is shown in the drawings, only a sketch of a single lens 44 (FIGS. 3-5, 7-9).  From the specification it appears that item 44 is merely a light collector.  A telescope, per definition, is an optical device using lenses, mirrors, or both to observe distant objects (see “telescope,” Dictionary.com, PTO-892, attached). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645